PER CURIAM:
Hyang Kyu Smart, a native and citizen of South Korea, seeks review of the April 4, 2006 order of the Board of Immigration Appeals (Board) denying her motion to reconsider. See In re: Smart, No. A29797-377 (B.I.A. Apr. 4, 2006). In her brief, Smart reiterates arguments relevant to the Board’s underlying order of January 26, 2006, finding no jurisdiction to consider her application for adjustment of status. See In re: Smart, No. A29-797-377 (B.I.A. Jan. 26, 2006). We note that the underlying order is not before us for review and that Smart does not advance any arguments relevant to the denial of the motion to reconsider. See Stone v. INS, 514 U.S. 386, 394, 405, 115 S.Ct. 1537, 131 L.Ed.2d 465 (1995).
Accordingly, we are constrained to deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.